—Order and judgment (one paper), Supreme Court, New York County (William P. McCooe, J.) entered on or about June 18, 1993, which dismissed petitioner’s CPLR article 78 petition challenging his dismissal as a probationary New York City Housing Authority police officer, unanimously affirmed, without costs.
*185The evidence supports respondent’s determination that petitioner, a probationary officer, was improperly involved in acts of misconduct against two purported drug addicts. Accordingly, petitioner’s termination was not "for a constitutionally impermissible purpose or in violation of statutory or decisional law” (Matter of York v McGuire, 63 NY2d 760, 761).
Nor is petitioner entitled to a name-clearing hearing since he has not demonstrated that respondent has publicly disseminated stigmatizing reasons for his termination which might preclude him from finding employment elsewhere (Matter of Lentlie v Egan, 61 NY2d 874). Concur — Ellerin, J. P., Wallach, Kupferman, Rubin and Tom, JJ.